ST. PAUL, J.
This is an action by a minor, now become of age, against the surety on the official bond of his defaulting tutor.
The defense admits the signing of the bond but sets up as a defense the alleged invalidity of the tutor’s appointment.
The judgment'of the District Court ;was for plaintiff and defendant appeals. Plaintiff answers asking for damages for frivolous appeal.
The appeal is wholly frivolous. The Civil District Court for the Parish of Orleans, by which the tutor was appointed, is a court having general probate jurisdiction. And it is one of the most familiar rules of jurisprudence that the judgment of a competent court appointing a tutor cannot be collaterally questioned.
Succession of Arland, 42 An. 322; Succession of Keller, 39 An. 579, and authorities there cited.
Still less oan it be done by the surety on the tutor’s *129bond; it being likewise a familiar rule of jurisprudence' that one who signs an official bond as surety cannot be heard to deny the capacity of the principal.
January 23, 1911.
Rehearing refused, February 20, 1911.
Writ denied by Supreme 'Court, March 28, 1911.
Lyon Bros. vs. Stern, Kenny & Boze, 110 La. 477; Board of School Directors vs. Judice et al., 39 An. 896, and authorities there cited.
It is, therefore, ordered that the judgment appealed from be affirmed with ten per centum damages for frivolous appeal, and the cost of appeal.